Title: To Thomas Jefferson from Joseph Carrington Cabell, 8 February 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
Feb: 8. 1821.
I have received your letter of 31st ult. and return you many thanks for the kind & friendly expressions it contains. It is not in my nature to resist such an appeal. I this day handed into the office of the Enquirer a notification that I should again be a candidate. We will pass on to matters of more importance. I have shewn your letter to Genl Breckenridge & Mr Johnson, who seemed (& particularly the former) to be as much affected by it, as myself. We are all in confusion here about the accounts of the Literary Fund. The statements of our public officers differ, and there seems to be no surplus on hand, altho the auditor says there should be $101,000. The opposite party secretly exult at this state of things, altho they pretend to be much disappointed. Our plan of a second loan may yet succeed, if the House should not get disgusted by the confusion of the public accounts, & reject every thing. Your letter has kindled great zeal in Genl Breckenridge. Yesterday Genl Blackburn in discussing Selden’s Resolutions, spoke of the University as “a great institution highly deserving our patronage.” We have great difficulties to contend with. Your name & Hand writing have great effect here. Let me entreat you with the freedom of a friend, immediately to write to Genl Breckenridge a letter on  the subject of the University, such as may be shewn generally, shewing no preferences, & making no imputations. He wishes it, & will make powerful use of it. You may rely on our discretion. I write you with his privity & at his instance. Ever & faithfully yoursJoseph C. Cabell